Citation Nr: 1401833	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-44 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island




THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.




REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.





WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Appellant had service in the Army National Guard, including initial active duty for training from August 1976 until February 1977. 

This matter initially came before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2010 rating decision of the RO. 

The Virtual VA and VBMS files have been reviewed.


FINDINGS OF FACT

1.  The Appellant's claim of service connection for an acquired psychiatric disorder was last denied in a July 1997 rating decision. 

2.  The evidence received since the July 1997 rating decision is neither cumulative in nature nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Appellant's claim.

3.  The Appellant is shown to have schizoaffective disorder, bipolar type that as likely as not had its clinical onset during his period of active duty for training.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.1103 (2013).

2.  The Appellant's disability manifested by schizoaffective disorder, bipolar type, is due to disease or injury that was incurred in his period of active duty for training.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

In this decision, the Board reopens and grants the claim of service connection for an acquired psychiatric disorder.  In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required at this time.


New and Material Evidence

The Appellant seeks service connection for schizoaffective disorder.  A claim for schizoaffective disorder was initially denied in an August 1977 rating decision.  The Appellant did not appeal that decision.  

The Appellant sought to reopen the claim in 1981 and was informed in letters of the information needed to reopen the claim.  The Appellant did not respond and the claim was considered abandoned.  38 C.F.R. § 3.158.  The RO the denied the claim of service connection for a bipolar disorder and manic depressive disorder in a July 1997 rating decision.  The Appellant did not appeal, and that decision became final.  38 C.F.R. § 20.1103.  Thus, the Appellant's claim may be reopened only if new and material evidence has been secured or presented. 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1105.

Although the RO reopened the claim in the January 2010 rating decision, the Board on its own must decide the question of whether new and material evidence has been received to reopen the claim because it goes to the Board's jurisdiction to reach the underlying claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  Id. 

A claim shall be reopened and reviewed if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

New and material evidence can be neither cumulative nor redundant and must raise a reasonable possibility of substantiating the claim. Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and in determining whether this threshold is met, VA should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  

In determining whether evidence is new and material, the credibility of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the July 1997 rating decision, the evidence of record included the Veteran's service treatment records, VA and private treatment records, and lay statements.  Subsequent to the July 1997 rating decision, additional VA treatment records, reports referable to VA examinations, and lay statements were added to the record. 

The evidence submitted subsequent to the July 1997 rating decision, on review, is found to be new and material.  The claim was denied in July 1997 as the Veteran's had not presented new and material evidence.  

The prior August 1977 rating decision denied the original claim on the basis that the claimed psychiatric condition existed prior to service and was not aggravated thereby.  The August 1977 rating decision further noted that a VA examination showed no evidence of a current mental disorder. 

The evidence received subsequent to the July 1997 rating decision includes a November 2008 VA outpatient treatment record that noted that the Appellant had reported being in good health until his nervous breakdown in service and concluded that the current schizoaffective disorder bipolar type was a clarification of the same illness that began in the military.

Presumed credible, the additional evidence received since the July 1997 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  see also Kent v. Nicholson, 20 Vet. App. 1, 10 (2006)(finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  

Accordingly, the claim for service connection for an acquired psychiatric disorder is deemed to be reopened for the purpose of discussion.


Service Connection

The Appellant seeks service connection for an acquired psychiatric disorder.  Service connection may be granted if it is shown that he suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R § 3.303. 

The term 'active military, naval, or air service' includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training. 38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  

National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 C.F.R. § 3.6(d) (4).  

Service connection on a presumptive basis is not available when the only service is ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991). 

Generally, to prove service connection, the record must contain evidence concerning: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009). 

Psychoses may be presumed to have been incurred during active military service if they become manifest to a degree of at least 10 percent within the first year following active service. 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.384(defining psychoses), Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  However, presumptive provisions do not apply to ACDUTRA or INACDUTRA. Biggins, 1 Vet. App. at 477-78.

As suggested, the pertinent question in this case is whether there was a preexisting disorder.  In the present case, medical evidence, and specifically the November 1976 Physical Evaluation Board proceeding summary concluded the Appellant had a pre-existing psychiatric disability.  

Generally, a Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service. 38 U.S.C.A. § 1111 (West 2002); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

However, the presumption of soundness requires both "Veteran" status and further requires that the Veteran was examined accepted and enrolled.  Smith v. Shinseki 24 Vet. App. 40, 45 (2010).  

Therefore, unless "Veteran" status already has been established based upon a prior period of service, a claimant must establish "Veteran" status for benefits based on aggravation of a preexisting condition during a period of ACDUTRA or INACDUTRA in the National Guard.  See Donnellan v. Shinseki, 24 Vet. App. 167, 171-72 (2010).

In this case, the Appellant's entrance examination is not of record and the Appellant's only service was with the National Guard when he attended initial active duty for training.  Accordingly, the presumption of soundness does not apply to this case.  

The question therefore becomes whether it is at least as likely as not that an acquired psychiatric disorder preexisted service.  See Wagner, 370 F.3d at 1093 (noting that the government's burden of proving by clear and unmistakable evidence that a condition both preexisted and was not aggravated by service applies when the government has to rebut the presumption of soundness); 38 C.F.R. § 3.102 (describing the general canon of reasonable doubt applied to claims).  

Although the November 1976 Physical Evaluation Board proceeding summary indicated that the Veteran's psychiatric condition existed prior to service, no rationale for this finding was provided, and the underlying examination suggested otherwise.  See e.g. Horn v. Shinseki, 25 Vet. App. 231, 240 (2012)(noting that an MEB form containing an x indicating a condition had not been aggravated by service with no analysis or medical explanation accompanying the conclusion fell woefully short of clear and unmistakable evidence).  

Significantly, the August 1976 Medical Evaluation Board report explained that the Appellant reported for active duty with the Rhode Island National Guard around February 1976 and was found to be overweight and asked to sign a waiver.  The Appellant did not do so and was sent home with instructions to lose weight and then report for duty.  

Around August 1976, the Appellant reported for duty and was sent for basic training.  About 2 1/2 days later, the Appellant was admitted and provided a diagnosis of acute schizophrenic reaction.  This report further noted that the Veteran reported only a past history of normal childhood diseases and lacerations to the skull and left arm.  The report further indicated that the Veteran dated the onset of the present illness to August 1976, about the time of his approximate entry for active duty for training.  The report concluded that the Veteran had an acute paranoid reaction.  

It noted that predisposition was mild and consisted of a history of transient emotional upsets and abnormal personality traits (antisocial personality) which did not significantly incapacitate the patient or require medical care.  The report concluded that the condition was incurred in the line of duty.  An October 1976 MEB addendum explained the line of duty determination and noted that, although it appeared that there might have been evidence of a personality disorder prior to entering active duty, the first known psychotic episode occurred shortly thereafter.  

The October 1976 MEB proceeding form noted that the condition was incurred in the line of duty, listed the approximate date of origin as August 1976 and indicated the condition did not exist prior to service.  

There is no evidence predating the Appellant's period of service for review in connection with this matter.  Significantly, on this record, the Appellant is consistently shown to have indicated that he was in good health until his breakdown during service.  

In light of the Appellant's credible lay statements as to his medical status prior to service and the detailed August 1976 MEB report that also indicated no report of prior psychiatric illness and noted the onset of the condition to be coincident with service, the Board finds that it is not likely that any acquired psychiatric disability existed prior to the Appellant's period of active duty for training.   

Having found there was no preexisting condition, the claim becomes one of direct service connection.  In this regard, the record reflects the Appellant has a current disability, most frequently diagnosed as schizoaffective disorder, bipolar type.  As noted, the service treatment records shows that the Appellant was hospitalized for schizophrenic reaction during that period. 

Additionally, the November 2008 statement of a VA physician indicated the current schizoaffective disorder, bipolar type, was a clarification of the same illness that began in the military.  

Similarly, a January 2010 addendum of a September 2009 VA examination concluded that the current diagnosis of schizoaffective disorder, bipolar type, at least as likely as not was related to the psychiatric condition for which the appellant was psychiatrically hospitalized in August 1976 shortly after his entry into active duty for training.  

Accordingly, as the Appellant has met all 3 elements, service connection is warranted in this case.


ORDER

As new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, the appeal to this extent is allowed.

Service connection for schizoaffective disorder, bipolar type, is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


